Williams, J.:
The first point that attracts our attention is that the judgment ■debtor having first elected the remedy of having the sheriff’s fees faxed, and the sheriff having brought the matter before the court and *435had. his costs taxed, the judgment debtor could not then bring an action for an accounting as to the same fees which the court had already taxed. The action was brought while Judge Osborn’s order was. still unreversed, before the decision of the General Term was made reversing the original- order. True, this cause of action was not then in the complaint, but when it was put in the trial had to take place as of a cause of action existing at the time of the commencement of the action; and this was, as I have said, before the decision of the General Term. It would not seem to be proper to bring an action to settle and determine what the sheriff’s fees were, while the fees had already been taxed and fixed by Judge Osborn at the request of the judgment debtor. The debtor, as the law of the case then was, could maintain the action for the penalty, but not an action to fix and determine the sheriff’s fees. He could then maintain no action for fees improperly retained by the sheriff, because the sheriff had no fees except such as the debtor had voluntarily tendered him. He had been direeted to pay back the purchase-money secured on the sale, and to accept the tender. If that decision had remained in force this action could not have been maintained. The decision by Judge Osborn, however, before the trial of this action, had been reversed, and the sheriff left in the possession of the money received upon the sale of the real property. The sale had been determined to be valid by the Court of Appeals, and the questions remaining are whether the sheriff had received more fees than he was entitled to, and if he had, whether they could be recovered in this action. The difficulty in settling these questions arises out of the contention in behalf of the sheriff that his fees had been taxed and fixed by the General Term and Court of Appeals, and were not, therefore, the subject of a new adjudication. The question of taxation of the sheriff’s fees was before the Special Term, as well as the motion to set aside.the sale and certificate, but-the order made did not, in express terms, tax or fix the fees. It merely set aside the sale and certificate on the ground that the fender was sufficient to cover the fees. The General Term reversed -the order of the Special Term, upon the ground the tender was not sufficient to cover the sheriff’s fees, and this decision was affirmed by the Court of Appeals. The orders of the courts made' no direct reference to the items or amount of the sheriff’s fees, and *436■the only thing a/pparentl/y determined was whether the tender was sufficient to cover the amount of fees to which the sheriff was entitled". The question as to the validity of the sale could not be determined except by considering to some extent the amount of the sheriff’s fees. The sheriff claimed his fees.were $568.68, the judgment debtor claimed they were only about forty-one dollars and eight cents. The tender was sufficient to cover the forty-one dollars and eight cents, but not much more. The opinion of the Special Term indicates that the court regarded the sheriff’s fees as the sum of forty-one dollars and eight cents only, upon the ground that none of the fees or expenses incurred for postponements were at the request or for the benefit of the debtor, and, therefore, they could not be charged to the debtor or taken from the proceeds of the sale. The Special Term did not, in its opinion, consider the question as to what amount ctf fees and expenses the sheriff would be entitled to for postponements, if he were entitled to charge them to the debtor and take them from the proceeds of the sale at all. The General Term reversed the order by the Special Term on the ground that the fees and expenses of the postponements were chargeable to the debtor, and entitled to be deducted from the proceeds of the sale. No consideration was given by the General Term to the question of what amount was properly so chargeable and entitled to be deducted. This seems to state pretty accurately the facts, and the question then arises whether by these various decisions the fees of the sheriff were fixed and taxed at the amount claimed by him ? It -is urged in behalf of the sheriff that the Special Term did tax the same at forty-one dollars and eight cents, and that the amount of the fees was involved at the General Term and in the Court of Appeals; and inasmuch as no request was made that the.matter of taxation be sent back to the Speciaj Term to nave the particular amounts charged by the sheriff for postponements passed upon, and no request was made that the General Term itself pass upon the items, but the judgment debtor saw fit to rely upon the question as to whether the sheriff was entitled to any fees at all for such postponements, he cannot now be heard to allege that the amount of such items of fees was not involved.
There seems to be no disp ute but that the amount of fees, the taxation thereof, was involved and determined by the Special Term; *437and I see no reason why the same thing was not involved on the appeal from the decision of the-Special Term. The fair result of the decision of the General Term and of the Court of Appeals was to determine that the fees were as claimed by the sheriff. If the judgment debtor suffered by neglect to present the question of amount, less than that claimed, and to ask relief based upon such presentation, he alone is at fault. Every question fairly involved in a decision will be regarded as decided. I am of the opinion the sheriff’s fees were settled by the- courts in that proceeding, and could not be again litigated in this action. This conclusion leads me to vote for reversal of the judgment appealed from, and for a new trial before another referee, costs to abide event.
Learned, P. J.:
The defendant, then sheriff, held an execution against the present plaintiff, issued in February, 1877. Proceedings thereon were stayed, from time to time, by an injunction issued in an action by the present plaintiff against Jacob Van Gelder and others, who were the plaintiffs in that execution,, and such stay continued till nearly January 15, 1881, when the sale of land took place under the execution. On the very day of sale, this plaintiff served a demand on the sheriff that his fees be .taxed. The sheriff gave notice of such taxation, and the same was had before Mr. Justice Osborn, March 8, 1881. At the same time, and before the same justice, was heard a motion by the present plaintiff to set aside the -sale. Mr. Justice Osborn made an order setting aside the sale and deciding some other points, and practically taxing the sheriff’s fees for printing and poundage at forty-one dollars and eight cents. An appeal was taken to the General Term, and the matter was decided January, 1882. (Van Gelder v. Van Gelder, 26 Hun, 356.) It will appear in the opinion of the General Term that the question related to the sheriff’s right to collect the printer’s fees for the postponements after six weeks. Mr. Justice Osborn had held that the sheriff was not entitled to collect these fees, and had stricken them out of the bill; and that was really the question at issue. , The present plaintiff insisted that although he had, by his injunction, prevented the sheriff from proceeding, yet that the fees for publishing beyond six weeks could not be collected on the execution. *438(Code Civil Pro., § 3307, snbd. 9.) Mr. Justice Osborn so held. On the appeal the General Term held otherwise and reversed Mr. Justice Osborn’s order, with ten dollars costs. On appeal to the Court of Appeals, the order of the General Term was affirmed on opinion below (Van Gelder v. Hallenbeck, 89 N. Y., 633), June 20, 1882.
Now it is true that no formal order taxing the sheriff’s fees in accordance with that reversal was ever entered. As the question made upon these fees was the right to collect the whole of them, it was evidently thought that the reversal by the General Term of Mr. Justice Osborn’s order, which had stricken out these printer’s fees, had replaced them in the bill and had taxed the bill as presented by the sheriff. The sheriff had done his duty. He had applied for taxation. (Code Civil Pro., 3287.) Whatever on such taxation, before Mr. Justice Osborn, was not stricken out by the justice, was thereby allowed. Mr. Justice Osborn struck out the printer’s fees, and the General- Term and Court of Appeals restored them. Then this plaintiff, in January, 1882, about the time that the appeal to the Court of Appeals was taken, sued the sheriff in this action for the penalty of $1,000, under section 1436. Afterwards, on the 22d of June, 1882, two days after that appeal had been decided, he obtained leave to serve an amended complaint, and in August, 1882, he amended his complaint and sued also for money remaining in the sheriff’s hands.
Now this question was fully settled on the motion for taxation. Everyopportunity was there afforded this plaintiff to make such objections to the sheriff’s bill as he chose. If Mr. Justice Osborn had taken the view entertained by this court and by the Court of Appeals the sheriff’s bill would have been taxed at the amount presented. He took a different view and struck out the printer’s fees for publication after six weeks. The General Term and Court of Appeals restored them by reversing his decision. The recital of facts in the opinion of the General Term states distinctly that the printing disbursements were- $500 (strictly $500.05). Those disbursements the appellate courts held should have been allowed on taxation.
If there had been any question as to the amount, properly taxable, of these disbursements, that could have been presented on the appeal from the order of Mr. Justice Osborn. And the General Term *439could have been requested in case it should hold that such disbursements were allowable to adjust the disbursements at the sum at which only this plaintiff now insists they should be allowed. And the General Term could have done this, modifying the order of Mr. Justice Osborn accordingly. But this was not the position taken. Whether this plaintiff made, or did not make, a point as to the exact amount of these printing disbursements, whether his point was or was not as to the right to allow them at all after the first six weeks, still the court must have passed upon the question of amount. The estoppel of a former judgment extends to those matters which-though not expressly determined are comprehended and involved in the thing expressly stated and decided, whether they were or were not actually litigated or considered. Whatever is necessarily implied in the former decision is for the purpose of the estoppel deemed to have been actually decided. {Pray v. Hegeman, 98 N. Y., 361; Osterhoudt v. Rigney, 98 id., 222.)
Now it was 'expressly implied in the former decision that the whole reduction by Mr. Justice Osborn of the sheriff’s bill of fees for poundage and printing down to forty-one dollars and eight cents was wrong ; that no item which had been stricken out should have been stricken-out- If this was not involved then his order would not have been reversed, but only modified-. This plaintiff had the opportunity then to make objections, if he had any, to the amount of these fees for printing. And whether such objections were, or were not, presented or actually decided, these matters were comprehended in the decision made. And this defendant ought not to be again vexed for the same matter.- ' The matter before the court at the Special Term, the General Term and in the Court of Appeals was the taxation of the sheriff’s bill, brought before those courts at this-plaintiff’s request, and the correctness of the sheriff’s bill as presented was sustained. The court- did not. send- the matter back -for retaxation, because that was not necessary.- Even the order of Mr. Justice Osborn was not a formal taxation, although in- effect it taxed the fees as above stated.
That the order of the General Term and that of the Court of Appeals, were really taxations of this bill,-will appear more fully if we look at the whole order granted by Mr. Justice Osborn and some facts connected therewith.- This- plaintiff on- the day ©f sain *440tendered $1,080, as an amount sufficient to pay execution fees and everything. The sheriff sold on that day this plaintiff’s property and received $1,600.02, being, as he claimed, the amount due on the execution and for fees and everything. This plaintiff moved as before stated, to set aside that sale, claiming that this tender of $1,080 (kept good), should have been accepted. Mr. Justice Osborn held that that tender was good and provided in his order for the repaying to the purchaser of the -'$1,600.02, and for the sheriff’s accepting the $1,080 then in court. Now when the General Term reversed this order, they must have thereby justified the sheriff in selling property enough to make $1,600.02 For that amount was paid by a purchaser at this plaintiff’s request. ■ And in this connection we must notice that the taxation before Mr. Justice Osborn, was a special motion, and the appeal to the General Term brought up the whole matter in all its aspects.- So too of the appeal to the Court of Appeals. The decision of - the appellate courts was not like the granting of a new trial, which leaves the case undecided. But it was a final determination of the matter. If, for any reason, the order failed to express this, the defendants should not suffer by a merely clerical error.
The court should see that its decision on the whole matter should not be drawn into controversy again, to the vexation of a public officer. There is another difficulty. "When this action was commenced the appeal from Judge Osborn’s decision was pending. How could the defendant go on to have another taxation in the face of the pending appeal ? To have done -so would have been quite irregular- and improper. That appeal was. brought by this plaintiff and while he was thus litigating in the highest court this question of what fees should be allowed, he commenced the present action. And only two days after that decision in that court the plaintiff obtained leave to amend his complaint. So. that the sheriff could not, in those two days have served notice of another taxation, had he desired.
I think the judgment should be reversed, new trial granted, referee discharged, costs to abide event.